FILED

DEC 1 7 201‘:

UNITED STATES DISTRICT COURT cm. U_s_ mm“ & Bankrumc

FOR THE DISTRICT OF COLUMBIA Courts forttlo District of Columbia

Ernest M. Greely, Jr., )
)

Plaintiff, )

)

v. ) Civil Action No. 14-1852 (UNA)

)

Matthew Leefer, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiff’s application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a federal prisoner incarcerated in White Deer, Pennsylvania. He sues an
attorney in Boonburg, Maryland. Plaintiff does not identify a cause of action but the allegations
suggest legal malpractice. Plaintiff seeks $26,695.20, which he claims is the amount of social

security beneﬁts he lost as a result of his incarceration.

The complaint does not present a federal question, and the amount in controversy is well
below the minimal amount for exercising diversity jurisdiction. Hence, this case will be

dismissed. A separate Order of dismissal accompanies this Memorandum Opinion.

 

DATE: December [1 ,2014